DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-4  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant) has been withdrawn in view of the amendment filed on 01/04/2022
   The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 ( preliminary amendment version filed on 03/03/2021) of copending Application No. 17/093652 has been withdrawn in view of the Terminal Disclaimer filed on 01/04/2022

Response to Arguments
Applicant's arguments filed 01/04/2022 with respect to the rejection of claims 1, 3  under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873, “Yao”) have been fully considered but they are not persuasive. 
      The applicants argue that a person of ordinary skill in the art would not look to the chemicals used in a CMP process of Yao to enhance chemicals used on Lee’s etch process because the roles of the chemicals are significantly different since Yao teaches a composition .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873)
 Lee discloses a memory device/a semiconductor element comprising:

  a solvent ( page 4, para 0051) 
  a silane compound represented by Formula A1, in the Formula A1, each one of R 1 and R 4 may be hydrogen ( page 3, para 0039-0040)

    PNG
    media_image1.png
    208
    411
    media_image1.png
    Greyscale

which reads on the silane compound having Chemical Formula 10, in Chemical Formula 10, one of R 1 to R  4 is hydrogen
  a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and the silane inorganic acid salt is represented by Chemical Formula C1 ( page 7-8, para 0079-0080,0081-0082)

    PNG
    media_image2.png
    602
    358
    media_image2.png
    Greyscale

which reads on the claimed Chemical Formula C200-1 (In Chemical Formula C200-1, each R 111 to R 112 is independently hydrogen, each R 113 to R 122 is independently hydrogen, each o 1, o 21, o 22 and o 3 is independently one of integer numbers from 0 to 10, n 4 is one of integer numbers from 0 to 2, l 1 is one of integer numbers from 0 to 10, m 1 is 0 or 1
Unlike the instant claimed invention as per claim 1, Lee fails to specifically disclose the composition comprises a first additive being a phosphorous acid

 Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148) 
 Regarding claim 3, the modified reference of Lee would have disclosed that the silane inorganic acid salt represented by Formula A3-2 (page 4-5, para 0053-0054)
 
    PNG
    media_image3.png
    76
    433
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    104
    421
    media_image4.png
    Greyscale

, which reads on the claimed Formula 52 (In Chemical Formula 52, each R 1-1, R 1-2 is independently hydrogen

Allowable Subject Matter
Claims 2, 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Regarding claim 2, the cited prior art of record fails to disclose the limitation of wherein any one of hydrogen of R 113 to R 122 in the Chemical Formula C200-1 is substituted by the claimed Chemical Formula C220-1. [Chemical Formula C220-1], in combination with the rest of the limitations of claim 2
 Regarding claim 4, the cited prior art of record fails to disclose the limitation of wherein the composition for etching comprises the first additive at a proportion of 0.01% to 15% by weight, the first inorganic acid at a proportion of 70% to 99% by weight, the second additive at a proportion of 0.01% to 20% by weight, and the solvent as the balance, in combination with the rest of the limitations of claim 4

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.